Case 1:20-cr-00165-JEB Document 23-4 Filed 12/04/20 Page 1 of 3




     Exhibit B
         Case 1:20-cr-00165-JEB Document 23-4 Filed 12/04/20 Page 2 of 3




From: Carter Page
Date: April 6, 2017 at 7:43:51 AM EDT
To: Adam Burke <burke142@gmail.com>
Cc: kevin.clinesmith@ic.fbi.gov, Josh Mackey <Jmackey@mbwise.com>
Subject: Re: Carter Page Follow Up

Dear Kevin:



Thanks very much for your help in advancing this important process of belatedly restoring
justice in America, after the vicious campaign lies and civil rights violations that led to our
discussions. By way of further background, I have been exceptionally fortunate to have a great
outpouring of support and love from friends and allies across the country including in the legal
department. In the words of MLK:



"Darkness cannot drive out darkness; only light can do that. Hate cannot drive out hate; only love
can do that."



In addition to Adam whom you've already spoken with, I would like to add to our email
correspondence a close colleague who has long provided support. Included with this CC is Josh
Mackey, an attorney based in New York. I have been blessed with these volunteers and other
supporters may join over time, but in order to ensure everyone remains in the loop please include
Adam, Josh and myself in future correspondence. Whereas each of us have busy schedules with
our day jobs, it helps cover things from a time management perspective.



As alluded to by Adam, I have been quite overwhelmed with constant, round-the-clock media
inquiries and the damage control following the belated revelations of my "idiot"-branding from
the January 2015 filing, adding new fuel to the highly misleading narrative that has drastically
defamed not just me but members of my family from here to the West coast, etc. Thanks for
your consideration. I look forward to resolving this situation.



Best regards

Carter

Sent from my iPhone
          Case 1:20-cr-00165-JEB Document 23-4 Filed 12/04/20 Page 3 of 3




On Apr 5, 2017, at 8:33 PM, Adam Burke <burke142@gmail.com> wrote:

Dear Kevin:




As a follow up, I wanted to expand on Mr. Page's reasons for addressing the latest controversy directly with
the media.




In addition to being maligned by certain media outlets, he has received some thinly veiled death threats
including blog post comments (see e.g., attached) and a voicemail message. For this reason, Mr. Page felt
compelled to respond. He has addressed the voicemail threat with the agents who advised they were looking
into it.




Sincerely yours,




Adam G. Burke, Esq.
Burke, Meis & Associates LLC

625 City Park Avenue

Columbus, Ohio 43215
(614) 280-9122 office
(614) 232-9122 cell
AttorneyAdamBurke.com



Confidentiality Notice: This electronic mail message, together with any attachments herein,
contains information of Burke, Meis & Associates LLC that may be confidential and/or legally
privileged, and is intended solely for the use of the individual or entity named on this message. If
you are not the intended recipient, and have received this message in error, please immediately
return this message via e-mail and then delete it from your hard drive completely. If you have
any questions about what to do in this situation, please call our office at the number listed above.
Thank you for your prompt attention to this matter.

<2017.04.04 - Wonkett target slide for Adam .pdf>
